  Case 2:21-cv-03326-BMC Document 22 Filed 09/10/21 Page 1 of 2 PageID #: 94




 September 10, 2021                                                                      Robert W Berbenich
                                                                                         212.915.5370 (direct)
                                                                                        516.401.3917 (mobile)
                                                                            Robert.Berbenich@wilsonelser.com




United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
Attn: Judge Brian M. Cogan

 Re:           Lynda Cutbill v. Cold Spring Harbor Central School
               Central School District, et al.
               Docket No: 21 Civ. 3326
               Our File No: 23728.00002

Dear Judge Cogan:

Our office represents defendants Cold Spring Harbor Central School District and Cold Spring
Harbor Central School District Board of Education in the above matter. Please accept this as
Defendants’ supplement to the joint letter filed by the parties in preparation for the initial
conference as requested by Your Honor on September 10, 2021.

As stated initially in the joint letter filed with the Court on September 9, 2021, Defendants’ position
is they were unaware Mr. Kail posed any risk to Ms. Cutbill and were not aware of any prior
accusations against Mr. Kail similar in nature to those alleged in this case. We apologize for not
providing additional information to support this position in the initial letter.

Defendants have been hampered by the passage of forty years since the events in question allegedly
took place, and as such, Defendants’ investigation remains ongoing. Based on Defendants’
ongoing investigation and initial review of Mr. Kail’s personnel file, it appears as though Mr. Kail
was a model teacher who showed no evidence of behavior that would provide the School District
with notice of the conduct alleged in the complaint prior to its occurrence. While evidence of Mr.
Kail’s inappropriate conduct came to light in 1980, at present, it is not known if such conduct was
directed at the plaintiff. Regardless, Mr. Kail was reprimanded at the time and defendants had no
knowledge of further problematic conduct with Mr. Kail up to and including the point of plaintiff’s
graduation from Cold Spring Harbor High School in 1982. With discovery in its early stages,
defendants are not yet in possession of plaintiff’s applicable records to assess the extent of damages




258634055v.3
  Case 2:21-cv-03326-BMC Document 22 Filed 09/10/21 Page 2 of 2 PageID #: 95
                                                                                              -2-


related to the incidents complained of.

The foregoing constitutes Defendants’ factual and legal basis for their defense and is contemplated
to be the basis for an eventual summary judgment motion.

We thank the Court and Your Honor for their courtesy in allowing Defendants to supplement the
letter filed on September 9, 2021 and again apologize for not including further details in the initial
joint letter filing.

Best regards,

Wilson Elser Moskowitz Edelman & Dicker LLP




Robert W Berbenich

cc:

EMERY CELLI BRINCKERHOFF
ABADY WARD & MAAZEL LLP
600 Fifth Ave., 10th Floor
New York, NY 10020
(212) 763-5000
Attn: Debra L. Greenberger

SHUBIN LAW
310 South Burrowes Street
State College, PA 16801
(814) 867- 3115
Attn: Andrew Shubin

Attorneys for Plaintiff




258634055v.3
